NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a1047n.06

                                           No. 12-2408
                                                                                      FILED
                                                                                   Dec 23, 2013
                          UNITED STATES COURT OF APPEALS
                                                                            DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


JENNIFER LATOWSKI,                                       )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )   ON APPEAL FROM THE
                                                         )   UNITED STATES DISTRICT
NORTHWOODS NURSING CENTER,                               )   COURT FOR THE EASTERN
                                                         )   DISTRICT OF MICHIGAN
      Defendant-Appellee.                                )
__________________________________________               )
                                                                    OPINION



Before: MOORE and McKEAGUE, Circuit Judges, and HELMICK, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. This case stems from the termination of

Jennifer Latowski, a certified nursing assistant (“CNA”), after her physician imposed a lifting

restriction during her pregnancy. Latowski alleged violations of Title VII of the Civil Rights Act

of 1991 (“Title VII”), as amended by the Pregnancy Discrimination Act (“PDA”), 42 U.S.C.

§ 2000e, the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2615, and related state claims. She argued that her

employer, Northwoods Nursing Center (“North Woods”), discriminated against her by requiring her

to obtain a doctor’s note stating she had no work restrictions when it learned she was pregnant and

terminating her when her doctor imposed a restriction. The district court granted summary judgment


       *
        The Honorable Jeffrey J. Helmick, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 12-2408
Latowski v. Northwood Nursing Center


in favor of North Woods. We find sufficient evidence that North Woods discriminated against

Latowski on the basis of her pregnancy, and therefore we REVERSE the district court’s grant of

summary judgment as to Latowski’s pregnancy discrimination claims. We find no evidence that

North Woods discriminated on another basis or otherwise interfered with her statutory rights, and

therefore we AFFIRM the district court’s grant of summary judgment as to Latowski’s disability

discrimination and FMLA interference claims.

                                       I. BACKGROUND

       In July 2007, Latowski accepted a job as a CNA at North Woods. Latowski assisted nursing

home residents with daily living activities, such as showering, dressing, eating, drinking, and

ambulating, and provided companionship. Throughout her employment with North Woods,

Latowski passed four essential functions tests, including one administered on September 9, 2008.

Nothing in the record suggests that she performed her duties less than competently.

       During the summer of 2008, Latowski became pregnant. After North Woods became aware

of her pregnancy on September 26, 2008, ward clerk Maurine Roberts requested that Latowski

obtain a doctor’s note stating that she had no employment restrictions pursuant to North Woods’

policy that employees get a note whenever North Woods learned of “anything medical.” R. 29-4

(Roberts Dep. at 7) (Page ID #258). Latowski contacted her doctor and requested a note confirming

that she had no restrictions. She continued to work her regularly scheduled shifts until October 1,

when her doctor faxed a note to North Woods stating “only restriction no lifting over #50.” R. 32-15

(Doctor’s Note) (Page ID #410); R. 32-18 (EEOC Charge) (Page ID #428–35). After receiving the



                                                 2
No. 12-2408
Latowski v. Northwood Nursing Center


note, Judy Doyle, Direct of Health Care Services, informed Latowski that she could no longer work

because North Woods would accommodate only restrictions resulting from work-related incidents.

R. 32-18 (EEOC Charge) (Page ID #432). Doyle explained that North Woods could be “liable if

something happened to [Latowski’s] baby.” R. 32-19 (Doyle Statement) (Page ID #440–41). Doyle

informed Latowski that she could continue working if her doctor lifted the restrictions and

encouraged her to speak to her doctor or seek a second opinion, but Doyle also opined that a doctor

would not lift the restrictions because Latowski’s past miscarriages likely made her pregnancy “high

risk.” Id.

       When Latowski attempted to report for her scheduled shift on the evening of October 2, the

on-duty nurse informed Latowski that she had “resigned” and escorted her off the premises. R. 32-

18 (EEOC Charge) (Page ID #432–33). On October 15, Doyle contacted Latowski to explain

FMLA eligibility. Latowski informed Doyle that she did not wish to use her FMLA leave during

her second trimester because she would still be pregnant when her FMLA eligibility expired. Aaron

Woods, the Administrator of North Woods, accepted Latowski’s “resignation” as of October 17 in

a letter explaining that North Woods would “not accommodate a non-work related restriction.” R.

32-20 (Woods Letter) (Page ID #444).

       On November 12, 2008, Latowski filed her EEOC charge. While she was at North Woods

to pick up her personnel records, Woods and Rick Ackerman, North Woods’ co-owner and manager,

met with Latowski and again discussed FMLA leave with her. During this discussion, Woods and

Ackerman posed hypotheticals as to what might happen later in Latowski’s pregnancy and



                                                 3
No. 12-2408
Latowski v. Northwood Nursing Center


commented that her “belly would be in the way.” R. 32-2 (Latowski Dep. at 87, 120) (Page ID

#340, 344).

       On March 16, 2011, Latowski filed a pro se complaint in the United States District Court for

the Eastern District of Michigan. After obtaining assistance of counsel, Latowski filed an amended

complaint alleging pregnancy discrimination in violation of Title VII, the PDA, and the Michigan

Elliott-Larsen Civil Rights Act (“ELCRA”), Mich. Comp. Laws § 37.2202; disability discrimination

in violation of the ADA and the Michigan Persons with Disabilities Civil Rights Act (“PWDCRA”),

Mich. Comp. Laws § 37.1202; and FMLA interference.1 R. 17 (Am. Compl.) (Page ID #105–14).

       On February 28, 2012, North Woods moved for summary judgment on all claims. A

magistrate judge recommended granting summary judgment, R. 38 (Report and Recommendation

at 17) (Page ID #547), and the district court adopted the Report and Recommendation. R. 40 (D.

Ct. Op.) (Page ID #596-619). The district court reasoned that North Woods’ policy was “pregnancy-

blind” and that no evidence suggested that North Woods “harbored discriminatory animus towards

Plaintiff’s pregnancy.” Id. at 13–14, 16–17 (Page ID #608–09, 611–12). The district court also

concluded that, even “[d]rawing all reasonable factual inferences in Plaintiff’s favor, she is not

correct that a genuine issue of fact exists regarding a prima facie case of indirect pregnancy

discrimination” because Latowski was not “qualified” pursuant to North Woods’ pregnancy-blind

policy barring employees with non-work related restrictions from continuing to work. Id. at 18–19




       1
      Latowski also alleged breach of fiduciary duty under ERISA, but dropped the claim during
summary judgment proceedings.

                                                4
No. 12-2408
Latowski v. Northwood Nursing Center


(Page ID #613–14). Furthermore, Latowksi could not show a causal nexus between her pregnancy

and her termination because the male comparator she identified was not treated more favorably,

having been given the same option to take FMLA leave. Id. at 15 (Page ID #610).

       The district court also concluded that Latowski had not raised a genuine issue of fact

regarding her claim for disability discrimination under the “regarded as” prong of the ADA because

North Woods’ actions were motivated by its neutral policy, not a perception that Latowski was

disabled. Id. at 21 (Page ID #616). Finally, the district court concluded that Latowski’s FMLA

interference claim was unripe because she never sought to use her leave. Id. at 23 (Page ID #618).

The district court adopted the magistrate judge’s recommendations and granted North Woods’

motion for summary judgment on all claims. Id.

                                 II. STANDARD OF REVIEW

       We review de novo a district court’s order granting summary judgment. Tysinger v. Police

Dep’t of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006). Summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is ‘genuine’ only if based on evidence upon

which a reasonable jury could return a verdict in favor of the nonmoving party. A factual dispute

concerns a ‘material’ fact only if its resolution might affect the outcome of the suit under the

governing substantive law.” Tysinger, 463 F.3d at 572 (internal citations omitted). We must view

all facts and evidence, and draw all reasonable inferences, in favor of the nonmoving party. Lindsay

v. Yates, 578 F.3d 407, 414 (6th Cir. 2009).



                                                 5
No. 12-2408
Latowski v. Northwood Nursing Center


                             III. PREGNANCY DISCRIMINATION

        Latowski argues that North Woods discriminated against her on the basis of her pregnancy

when it required her to obtain a doctor’s note and then terminated her after her doctor imposed a

lifting restriction. Under Title VII, an employer may not “discharge any individual, or otherwise

. . . discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1).

Discrimination “on the basis of sex” includes discrimination “because of or on the basis of

pregnancy, childbirth, or related medical conditions; and women affected by pregnancy, childbirth,

or related medical conditions shall be treated the same for all employment-related purposes . . . as

other persons not so affected but similar in their ability or inability to work.” 42 U.S.C. § 2000e(k).

At oral argument, Latowski conceded that North Woods’ policy is facially nondiscriminatory. Thus,

we need not address whether she could have proved discrimination by using the policy as direct

evidence of discriminatory motive. However, pregnancy discrimination claims may also be

analyzed using the same indirect evidence proof framework as other sex discrimination claims

brought pursuant to Title VII.2 Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 658 (6th Cir.

2000). Under the indirect evidence framework, the plaintiff first has the burden of proving a prima

facie case of discrimination; if she is successful, the burden then shifts to the defendant to articulate

a legitimate, nondiscriminatory reason for its actions; finally, the plaintiff has the opportunity to


        2
         We analyze ELCRA claims under the same framework as Title VII claims. See Sutherland
v. Mich. Dep’t of Treasury, 344 F.3d 603, 614 n.4 (6th Cir. 2003). Therefore, Latowski’s ELCRA
claim rises or falls with her pregnancy discrimination claim.

                                                   6
No. 12-2408
Latowski v. Northwood Nursing Center


prove that the proffered reason is pretextual. McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802–05 (1973). “On a motion for summary judgment, a district court considers whether there is a

sufficient evidence to create a genuine dispute at each stage of the McDonnell Douglas inquiry.”

Cline, 206 F.3d at 661. Latowski has provided sufficient evidence both to establish a prima facie

case and to demonstrate that North Woods’ policy of prohibiting any employees with restrictions

from working is pretext for discrimination.

       A plaintiff can establish a prima facie case of pregnancy discrimination by showing that “(1)

she was pregnant, (2) she was qualified for her job, (3) she was subjected to an adverse employment

decision, and (4) there is a nexus between her pregnancy and the adverse employment decision.”

Id. at 658. The parties do not contest that Latowski has established the first and third elements of

the prima facie case: she was pregnant and her termination was an adverse employment decision.

       Despite the district court’s conclusion to the contrary, Latowski has also established the

second element of the prima facie case by demonstrating that she was qualified for her job. “For

purposes of the prima facie case analysis, a plaintiff’s qualifications are to be assessed in terms of

whether he or she was meeting the employer’s expectations prior to and independent of the events

that led to the adverse action.” Tysinger, 463 F.3d at 573. North Woods has not provided any

evidence suggesting that Latowski’s job performance was unsatisfactory before she became

pregnant, and indeed she passed several “essential functions” tests administered by North Woods

both before and after becoming pregnant.




                                                  7
No. 12-2408
Latowski v. Northwood Nursing Center


       Latowski also provided sufficient evidence to demonstrate a nexus between her pregnancy

and her termination. A plaintiff can prove the fourth element of the prima facie case through

comparison to “another employee who is similarly situated in her or his ability or inability to work

[and] received more favorable benefits.” Ensley-Gaines v. Runyon, 100 F.3d 1220, 1226 (6th Cir.

1996). Latowski has presented evidence that North Woods treated other CNAs with similar lifting

restrictions more favorably by assigning them to “light duty.” R. 32-23 (Employee Comparison)

(Page ID #453–55). Although these employees differed from Latowski because their medical

conditions were work-related, they were similarly situated in their ability to work because they were

placed under lifting restrictions of up to fifty pounds.3 Therefore, Latowski has presented sufficient

evidence to establish a prima facie case of pregnancy discrimination.

       North Woods has responded with a legitimate, nondiscriminatory reason for removing

Latowski from the work schedule and ultimately terminating her employment: North Woods utilizes

an economics-based policy of refusing to accommodate restrictions arising from injuries incurred

outside the workplace. Therefore, Latowski has the burden of proving that North Woods’ policy is

pretext for discrimination. “A plaintiff can demonstrate pretext by showing that the proffered reason

(1) has no basis in fact, (2) did not actually motivate the defendant’s challenged conduct, or (3) was


       3
         Under the ordinary Title VII analysis, employees who were restricted because of work-
related injuries would be inappropriate comparators because they are not similarly situated in all
respects. However, the Ensley-Gaines court recognized that the PDA altered the Title VII analysis
for pregnancy discrimination claims: “While Title VII generally requires that a plaintiff demonstrate
that the employee who received more favorable treatment be similarly situated in all respects, the
PDA requires only that the employee be similar in his or her ability or inability to work.” 100 F.3d
at 1226 (internal quotation marks and citation omitted).

                                                  8
No. 12-2408
Latowski v. Northwood Nursing Center


insufficient to warrant the challenged conduct.” Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th

Cir. 2000). Latowski asserts that North Woods’ policy is so absurd that it could not have actually

motivated the decision to terminate her employment.4

       A policy is not necessarily pretext for discrimination merely because we find it ill-advised:

“The law does not require employers to make perfect decisions, nor forbid them from making

decisions that others may disagree with.” Hartsel v. Keys, 87 F.3d 795, 801 (6th Cir. 1996).

However, “the reasonableness of an employer’s decision may be considered to the extent that such

an inquiry sheds light on whether the employer’s proffered reason for the employment action was

its actual motivation.” See Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 576 (6th Cir. 2003)

(en banc); see also In re Lewis, 845 F.2d 624, 633 (6th Cir. 1988) (“The more questionable the

employer’s reason, the easier it will be for the jury to expose it as pretext.”). A reasonable jury

could easily conclude that North Woods’ business decision—to implement a policy terminating

otherwise qualified workers whose doctors imposed any restrictions arising from non-workplace




       4
          Latowski also argues in passing that North Woods did not in fact consistently employ a no-
restrictions policy because it discussed the possibility of accommodations with other pregnant
employees: North Woods explained to Amanda J., another CNA, that it could not continue to allow
her to work after she received a pregnancy-related lifting restriction because it could not “eliminate
risk to [her] and residents while allowing [her] to perform the essential functions of [her] position,”
even with accommodations. R. 32-22 (Amanda J. Documents) (Page ID #450). However, North
Woods discussed accommodations with Amanda J. in 2010, after it changed its policy to
accommodate pregnancy-related restrictions in the same way that it accommodates work-related
restrictions. Thus, the letter is not relevant to whether North Woods consistently applied its policy
at the time Latowski became pregnant.

                                                  9
No. 12-2408
Latowski v. Northwood Nursing Center


injuries, even if those restrictions do not limit the employees’ ability to competently perform their

jobs — is so lacking in merit as to be a pretext for discrimination.

       In addition to exposing the absurd results of North Woods’ policy, Latowski has identified

several statements made by North Woods administrators that reveal discriminatory animus against

pregnant women:

       ! When Latowski inquired as to why she had been removed from the work
         schedule, Doyle admonished Latowski that she “wouldn’t want to lose [her]
         baby.” R. 32-19 (Doyle Statement at 1) (Page ID #440).

       ! The next day, after Latowski asked for a copy of North Woods’ policy, Doyle
         explained that North Woods “would be liable if something happened to her baby
         and we had allowed her to work against her doctor’s advice.” Id. at 2 (Page ID
         #441).

       ! When Latowski returned to North Woods after her termination to obtain a copy
         of her personnel file, Ackerman commented that CNAs might have to lift patients
         weighing in excess of 150 pounds, “which could have exceeded [Latowski’s] safe
         lifting capacity and jeopardized her health or that of her unborn child.” R. 32-21
         (Woods Memo at 2) (Page ID #447).

       ! At the same meeting, Ackerman told Latowski that her “belly would be in the
         way, and that [she] was unable to perform [her] job functions because of the
         pregnancy.” R. 32-2 (Latowski Dep. at 120) (Page ID #344).

       ! Doyle and Wells both explained that the policy of requiring a doctor’s note from
         pregnant employees was motivated by the desire to “know that the employee is
         able to work safe for her and her child.” R. 29-6 (Woods Dep. at 11–12) (Page
         ID #274); R. 32-4 (Doyle Dep. at 14) (Page ID #357).

North Woods argues that these comments are stray remarks that, when taken in context, are merely

attempts to explain North Woods’ policy. Appellee Br. at 23–24. To the contrary, the comments

were made by persons in managerial positions and they are directly related to the decision to



                                                 10
No. 12-2408
Latowski v. Northwood Nursing Center


terminate her employment. Thus, they are relevant to support an inference that the application of

North Woods’ policy was pretext for discrimination.

       The comments identified by Latowski were all made by either the decision maker in

Latowski’s termination or a high-level North Woods manager. Doyle, after applying the no-

restrictions policy, was the first North Woods administrator to make the decision to remove

Latowski from the work schedule. And, though Ackerman and Woods did not participate directly

in the decision to terminate Latowski’s employment, they were “in a position to shape the attitudes,

policies, and decisions” of other managers and employees as executives at North Woods.

Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 355 (6th Cir. 1998); see also Risch v.

Royal Oak Police Dep’t, 581 F.3d 383, 393 (6th Cir. 2009) (“Discriminatory statements made by

individuals occupying managerial positions can be particularly probative of a discriminatory

workplace culture.”); Ezold v. Wolf, Block, Schorr and Solis-Cohen, 983 F.2d 509, 546 (3d Cir.

1992) (“When a major company executive speaks, ‘everybody listens’ in the corporate hierarchy.”

(citation omitted)). Thus, there is at least a genuine issue of fact regarding whether Doyle,

Ackerman, and Woods played a meaningful role in the decision to terminate Latowski’s

employment. See Wells v. New Cherokee Corp., 58 F.3d 233, 238 (6th Cir. 1995).

       These remarks are also substantively relevant to show discriminatory animus because they

were made directly in relation to Latowski’s termination. “[I]solated and ambiguous comments are

too abstract, in addition to being irrelevant and prejudicial, to support a finding of . . .

discrimination.” Phelps v. Yale Sec., Inc., 986 F.2d 1020, 1025 (6th Cir. 1993) (internal quotation



                                                11
No. 12-2408
Latowski v. Northwood Nursing Center


marks and citation omitted). However, the comments identified by Latowski are neither isolated nor

ambiguous. Instead, they were made directly to Latowski and directly in relation to the decision to

terminate her employment. See Wohler v. Toledo Stamping & Mfg. Co., No. 96-4187, 1997 WL
603422, at *3 (6th Cir. Sept. 30, 1997) (finding employer comments relevant because they were

directed at the employee during “a conversation specifically addressing the decisional process which

led to [the employee’s] discharge”). Indeed, Doyle’s comments regarding the danger to Latowski’s

unborn baby were made during the discussion in which Latowski first learned that she had been

terminated.5 And the later comments by Woods and Ackerman, though made after the decision to

terminate Latwoski had already been finalized, directly explained their reasons for maintaining the

policy that mandated Latowski’s termination. See Cooley v. Carmike Cinemas, Inc., 25 F.3d 1325,

1331–32 (6th Cir. 1994) (concluding that a reasonable jury could have found pretext from employer

comments that “were not made in the context of [the employee’s] termination” because they

“help[ed] to reveal [a supervisor’s] state of mind and reflect a deep-rooted, ongoing pattern that is

anything but isolated”). Furthermore, “we do not view each discriminatory remark in isolation, but

are mindful that the remarks buttress one another as well as any other pretextual evidence supporting

an inference of discriminatory animus.” Ercegovich, 154 F.3d at 356. Taken together, the




       5
         These comments are not rendered harmless because they were motivated by compassion or
concern for Latowski and her unborn child’s health. In International Union, United Automobile,
Aerospace & Agricultural Implement Workers of America, UAW v. Johnson Controls, Inc., 499 U.S.
187 (1991), the Supreme Court found policies motivated by such “fetal protection” justifications to
be discriminatory. Thus, a company’s “fear of prenatal injury, no matter how sincere,” cannot
justify discrimination against an employee who is capable of doing her job. Id. at 207.

                                                 12
No. 12-2408
Latowski v. Northwood Nursing Center


comments made by various members of the North Woods administration raise the inference that

North Woods’ policy was merely pretext for discriminatory animus against pregnant women.

       Latowski has provided sufficient evidence to prove a prima facie case and to demonstrate

that North Woods’ purported reason for terminating her employment was pretext for discrimination.

We therefore reverse the district court’s grant of summary judgment in favor of North Woods on

Latowski’s pregnancy discrimination claims and remand for further proceedings consistent with this

opinion.

                             IV. DISABILITY DISCRIMINATION

       Latowski also argues that North Woods discriminated against her on the basis of a perceived

disability. The ADA prohibits discrimination “against a qualified individual on the basis of

disability in regard to . . . the hiring, advancement, or discharge of employees . . . and other terms,

conditions, and privileges of employment.”6 42 U.S.C. § 12112(a). A prima facie case of

discrimination under the ADA requires the plaintiff to show that (1) she is disabled, (2) she is

otherwise qualified for the job, with or without reasonable accommodation, and (3) she was

discriminated against because of her disability. Talley v. Family Dollar Stores of Ohio, Inc., 542
F.3d 1099, 1105 (6th Cir. 2008). A person is “disabled” under the ADA if she has “(A) a physical

or mental impairment that substantially limits one or more of the major life activities . . . ; (B) a


       6
         Michigan’s PWDCRA “substantially mirrors the ADA, and resolution of a plaintiff’s ADA
claim will generally, though not always, resolve the plaintiff’s PWDCRA claim.” Donald v. Sybra,
Inc., 667 F.3d 757, 764 (6th Cir. 2012). On the facts presented in this case, there is no reason that
Latowski’s discrimination claim should fare differently under the state law; therefore, her PWDCRA
and ADA claims rise and fall together.

                                                  13
No. 12-2408
Latowski v. Northwood Nursing Center


record of such an impairment; or (C) [is] regarded as having such an impairment.” § 12102(1). An

individual is “regarded as” disabled if an employer “mistakenly believes that an employee has a

physical impairment that substantially limits one or more major life activities or . . . mistakenly

believes that an actual, nonlimiting impairment substantially limits one or more of an employee’s

major life activities.” Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 704 (6th Cir. 2008) (quoting

Sutton v. United Air Lines, 527 U.S. 471, 489 (1999)). “The regarded-as-disabled prong of the ADA

‘protects employees who are perfectly able to perform a job, but are rejected because of the myths,

fears and stereotypes associated with disabilities.’” Id. at 703 (quoting Gruener v. Ohio Cas. Ins.

Co., 510 F.3d 661, 664 (6th Cir. 2008)).

       Because pregnancy is not a disability under the ADA, North Woods’ belief that Latowski

was pregnant cannot support her “regarded as” claim. See Spees v. James Marine, Inc., 617 F.3d
380, 396 (6th Cir. 2010). However, “a potentially higher risk of having a future miscarriage[] could

constitute an impairment” on which to base a “regarded as” claim. Id. Nonetheless, Latowski is

unable to prove that North Woods regarded her as disabled because she has provided no evidence

that any North Woods employee believed she was unusually susceptible to miscarrying. As

evidence that she was regarded as disabled, Latowski relies on Doyle’s assertion that a doctor was

unlikely to remove lifting restrictions if he considered Latowski’s pregnancy to be “high risk.” R.

32-19 (Doyle Statement) (Page ID #440–41). This statement, when read in context, merely shows

that Doyle was guessing, based on the information Latowski provided to her, why a physician might

have imposed restrictions on Latowski and whether those restrictions might be lifted. Cf. Spees, 617



                                                 14
No. 12-2408
Latowski v. Northwood Nursing Center


F.3d at 396 (concluding that an employer regarded a pregnant employee who had experienced

complications during prior pregnancies as disabled because the employer expressed concern about

her working and directed her to obtain a doctor’s note limiting her to light duty work). They do not

establish that Doyle herself, or any other North Woods administrator, considered Latowski

susceptible to miscarriages.

       Latowski has not presented evidence that North Woods regarded her as disabled, and thus

she cannot establish the first element of the prima facie case. Therefore, we affirm the district

court’s grant of summary judgment to North Woods on the disability discrimination claims.

                                 V. FMLA INTERFERENCE

       Finally, Latowski argues that she was terminated in violation of her FMLA rights. “It shall

be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under [the FMLA].” 29 U.S.C. § 2615(a)(1). A plaintiff may establish

a prima facie case of FMLA interference by showing five elements: (1) she was an eligible

employee, (2) the defendant was a covered employer under the FMLA, (3) she was entitled to leave,

(4) she gave notice of her intent to take leave, and (5) the employer denied her FMLA benefits to

which she was entitled. Walton v. Ford Motor Co., 424 F.3d 481, 485 (6th Cir. 2005). An employer

denies an employee FMLA benefits when it “forces an employee to take FMLA leave when the

employee does not have a ‘serious health condition’ that precludes her from working.” Wysong v.

Dow Chem. Co., 503 F.3d 441, 449 (6th Cir. 2007). However, a claim made on this basis “ripens

only when and if the employee seeks FMLA leave at a later date, and such leave is not available



                                                15
No. 12-2408
Latowski v. Northwood Nursing Center


because the employee was wrongfully forced to use FMLA leave in the past.” Id. Latowski was

terminated, at the latest, on October 17, 2008, see R. 32-20 (Termination Ltr.) (Page ID #444), and

she was therefore no longer employed in early 2009, at the time she would have taken FMLA leave

for the birth of her son. Because Latowski never sought to take FMLA leave in 2009, her claim

never ripened and she cannot prove a prima facie case of FMLA interference. Therefore, we affirm

the district court’s grant of summary judgment in favor of North Woods on the FMLA interference

claim.

                                      VI. CONCLUSION

         For the foregoing reasons, we REVERSE the district court’s grant of summary judgment

to North Woods on Latowski’s pregnancy discrimination claims and AFFIRM the district court’s

grant of summary judgment on Latowski’s disability discrimination and FMLA interference claims.




                                                16